Case 21-12487-mdc   Doc 5   Filed 09/10/21 Entered 09/10/21 12:43:02   Desc Main
                            Document      Page 1 of 6
Case 21-12487-mdc   Doc 5   Filed 09/10/21 Entered 09/10/21 12:43:02   Desc Main
                            Document      Page 2 of 6
Case 21-12487-mdc   Doc 5   Filed 09/10/21 Entered 09/10/21 12:43:02   Desc Main
                            Document      Page 3 of 6
Case 21-12487-mdc   Doc 5   Filed 09/10/21 Entered 09/10/21 12:43:02   Desc Main
                            Document      Page 4 of 6
Case 21-12487-mdc   Doc 5   Filed 09/10/21 Entered 09/10/21 12:43:02   Desc Main
                            Document      Page 5 of 6
Case 21-12487-mdc   Doc 5   Filed 09/10/21 Entered 09/10/21 12:43:02   Desc Main
                            Document      Page 6 of 6
